--------------------------------------------------------------------------------

EQUITY INTERESTS PLEDGE AND SECURITY AGREEMENT
October 5, 2016
1.
Grant of Pledge and Security Agreement.  Each of the undersigned (each a
"Pledgor", and collectively, the "Pledgors"), each with a business address at
8880 W. Sunset Road, Suite 200, Las Vegas, NV 89148, hereby pledges, assigns,
transfers and delivers to KeyBank National Association, a national banking
association ("KeyBank"), having a place of business at 127 Public Square,
Cleveland, Ohio 44114-1306, as agent on behalf of the Lenders ("Administrative
Agent"), and hereby grants to Administrative Agent and the Lenders a continuing
security interest in, the Collateral to secure the Obligations.

This agreement (this "Equity Interests Pledge and Security Agreement" or
"Agreement") is delivered pursuant to the terms of that certain Credit Agreement
dated as of the date hereof (hereinafter, as the same may be amended, restated,
renewed, replaced, or modified, the "Credit Agreement"), by and among MVP Real
Estate Holdings, LLC, a Nevada limited liability company, and MVP REIT II
Operating Partnership, L.P., a Delaware limited partnership (collectively, the
"Borrower"), the Guarantors from time to time party thereto, KeyBank and the
other lending institutions which become parties to that certain Credit Agreement
as "Lender(s)" (collectively referred to as the "Lenders" and individually as a
"Lender"), and the Administrative Agent.  Capitalized terms not otherwise
defined herein shall have the meaning given by the Credit Agreement.
2.
Defined Terms.  Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC.  The following terms shall have the
following meanings:

(a)
Capital Stock.  The term "Capital Stock" shall mean and include, collectively,
all shares of capital stock (whether denominated as common or preferred stock),
equity interests, partnership, limited liability company, or membership
interests, joint venture interests or other ownership interests in or
equivalents of or in a Person (other than an individual), whether voting or
non-voting.

(b)
CFC.  The term "CFC" shall mean a Person that is a controlled foreign
corporation under Section 957 of the Code.

(c)
Collateral.  The term "Collateral" shall mean and include, collectively, all
Pledged Interests owned by each Pledgor, together with (i) all interests,
certificates, options or rights of any nature whatsoever which may be issued or
granted to in respect of such Pledged Interests, (ii) all Distributions in
respect thereof; (iii) all books, records, electronically stored data and
information relating to such Pledged Interests and all rights of access to such
books, records and information; (iv) all additions to the Pledged Interests, all
substitutions therefor and all replacements thereof; (v) all rights and
interests under each of the operating agreements of each Issuer and each
shareholders agreement, voting trust, proxy agreement, or similar agreement in
respect of the Pledged Interests, including all management rights and rights to
vote and give approvals, consents, decisions and directions and exercise any
other similar right with respect to the Pledged Interests (collectively, the
"Voting Rights"); (vi) all contract rights, general intangibles, claims, powers,
privileges, benefits and remedies of relating to the foregoing; and (vii) all
cash or non-cash Proceeds (as defined in the UCC (as hereinafter defined)) of
any of the foregoing.

(d)
Distributions.  The term "Distribution" shall mean and include, collectively,
the declaration of payment of any (a) dividend or other distribution, direct or
indirect, on account of any Pledged Interest, now or hereafter outstanding,
including, without limitation, distributions of cash or cash flow, (b)
redemption, repurchase, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Pledged Interest now or hereafter outstanding; (c) payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Pledged Interest now or hereafter outstanding and (d) any other
distribution or payment on or in respect of any Pledged Interest, in each case,
whether paid as profits, cash or asset distributions, repayment of loans or
capital.

(e)
Equity Interests.  The term "Equity Interests" shall mean and include,
collectively, with respect to any Person, all of the shares, interests, rights,
participations or other equivalents (however designated) of Capital Stock of
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of Capital Stock of such Person, all of
the securities convertible into or exchangeable for shares of Capital Stock of
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

(f)
Obligations.  The term "Obligations" shall mean all obligations of the Borrower
to Administrative Agent and the other Secured Parties, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, under any one or
more of this Agreement, the Credit Agreement, or any other Loan Document, in
each case, as the same may be hereafter modified, amended, extended or replaced
in accordance with the terms thereof.

(g)
Pledged Interests.  The term "Pledged Interests" shall mean and include,
collectively, all Equity Interests owned by each Pledgor in any Subsidiary
thereof that is a Pool Property Owner or that owns Equity Interests in a Pool
Property Owner (including, without limitation, each Subsidiary described in
Schedule I hereof) (each, individually, a "Issuer" and, collectively, the
"Issuers"), whether now existing or hereafter acquired or formed, including,
without limitation, all Equity Interests of each Issuer described in Schedule I
hereof, and all Equity Interests in any successor corporation or interests or
certificates of any successor limited liability company, partnership or other
entity owned by each Pledgor formed by or resulting from any consolidation or
merger in which any such Subsidiary thereof is not the surviving entity;
provided, however, that to the extent applicable, Pledged Interests shall not
include Equity Interests possessing more than 65% of the voting power or control
of all classes of interests entitled to vote of any CFC to the extent such
pledge would result in an adverse tax consequence to such Pledgor.

3.
Warranties and Representations.  Each Pledgor warrants and represents to, and
agrees with, Administrative Agent that:

(a)
Pledged Interests.

(i)
Schedule I attached hereto (as the same may be amended from time to time)
correctly sets forth the percentage of the issued and outstanding shares of each
class of the Capital Stock of any Issuer owned by each Pledgor;

(ii)
The Pledged Interests pledged by such Pledgor constitute all of the issued and
outstanding shares of Capital Stock of each Issuer owned by such Pledgor (except
that the Pledged Interests shall not include more than 65% of the voting stock
of any CFC), and such Pledgor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Interests hereunder;

(iii)
Such Pledgor is and shall be the sole holder of record and sole beneficial owner
of, and has and shall have good and valid title to, its respective Pledged
Interests as identified on Schedule I attached hereto (as the same may be
amended from time to time), free and clear of all pledges, Liens, security
interests and other encumbrances of every nature whatsoever, except (x) in favor
of the Administrative Agent, for the benefit of the Secured Parties, and (y)
Permitted Encumbrances described in clause (a) of the definition thereof, and
the Pledged Interests have not previously been assigned, sold, transferred,
pledged or encumbered (except pursuant to this Agreement);

(iv)
All of the Pledged Interests held by such Pledgor have been duly and validly
issued, and, if applicable, are fully paid and non-assessable, subject in the
case of Pledged Interests constituting partnership interests or limited
liability company interests or membership interests to future assessments
required under applicable law and any applicable partnership or operating
agreement;

(v)
With respect to any Pledged Interests of such Pledgor in an Issuer that is a
limited liability company or partnership, such Pledgor is a duly constituted
member of such Issuer pursuant to the limited liability company or partnership
agreement of such Issuer; and

(vi)
True and complete copies of the organizational documents of each Issuer and any
shareholders agreement, voting trust, proxy agreement, or similar agreement
related thereto have been delivered by the Pledgors to Administrative Agent, and
the same have not been further amended or modified in any respect whatsoever.

(b)
Perfection.

(i)
No Pledged Interests are evidenced or represented by certificates except to the
extent set forth on Schedule I attached hereto (as the same may be amended from
time to time) and all such original certificates, if any, have been delivered to
the Administrative Agent accompanied by instruments of transfer or assignment
duly executed in blank, all in form and substance satisfactory to the
Administrative Agent;

(ii)
No Pledged Interest consisting of partnership or limited liability company
interests that is not evidenced or represented by a certificate constitutes a
"security" for purposes of Article 8 of the UCC of the jurisdiction of
organization of the Issuer of such Pledged Interests and, except as has been
obtained, the applicable organizational documents with respect to such Pledged
Interest do not require the consent of the other shareholders, members, partners
or other Persons to permit the Administrative Agent or its designees to be
substituted for the applicable Pledgor as a shareholder, member, partner or
other equity owner, as applicable, thereto;

(iii)
None of the Pledged Interests are dealt in or traded on securities exchanges or
in securities markets, and none by its terms expressly provides that it is an
investment company security, and none is held in a securities account (as
defined in Section 8-501 of the UCC);

(iv)
The security interests granted to the Agent pursuant to this Agreement (i) upon
completion of the filings and other actions specified on Schedule II attached
hereto (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Agent completed and duly executed (if
applicable)) will constitute valid perfected first priority security interests
in all of the Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, as collateral security for the Obligations, enforceable
in accordance with the terms hereof against any creditors of such Pledgor and
any Persons purporting to purchase any Collateral from such Pledgor, and (b) are
prior to all other Liens on the Collateral (except Permitted Encumbrances having
priority by operation of law);

(v)
No Person other than the Administrative Agent has "control" (as defined in the
UCC) or possession of all or any part of the Collateral except as permitted by
the Credit Agreement; and

(vi)
There is no agreement, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Collateral
or otherwise impair or conflict with such Pledgor's obligations or the rights of
the Administrative Agent hereunder.

(c)
Authority; Enforceability.

(i)
Such Pledgor has the full right, power and authority to pledge its respective
Collateral and to grant the security interest in the Collateral as herein
provided;

(ii)
There are no restrictions on the transfer of any Collateral owned by such
Pledgor to Administrative Agent hereunder, or with respect to any subsequent
transfer thereof or realization thereupon by Administrative Agent;

(iii)
This Agreement constitutes the legal, valid and binding obligation of such
Pledgor in accordance with the terms hereof and has been duly authorized,
executed and delivered, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors' rights and general principles of equity;

(iv)
The execution and delivery of this Agreement will not contravene or conflict, in
any material respect, with any provision of law, statute, or regulation to which
such Pledgor is subject or any material judgment, license, order, or permit
applicable to such Pledgor or any material indenture, mortgage, deed of trust,
or other material agreement or instrument to which such Pledgor is a party or by
which such Pledgor may be bound, or to which such Pledgor may be subject; and

(v)
There is no material litigation or administrative proceeding now pending, or to
the best of its knowledge threatened in writing, against such Pledgor which if
adversely decided could materially impair the ability of such Pledgor to pay or
perform such Pledgor's Obligations hereunder.

4.
Pledgor's Agreements.  Each Pledgor agrees so long as the Obligations remain
outstanding that:

(a)
Delivery of certificates; Perfection.

(i)
Such Pledgor shall, upon obtaining any Pledged Interests, accept the same in
trust for the benefit of the Administrative Agent and forthwith deliver to the
Administrative Agent a supplement to Schedule I duly executed by such Grantor,
and take the actions required by this subsection (a) in respect of the
additional Pledged Interests which are to be pledged pursuant to this Agreement,
and confirming the attachment of the Lien hereby created on and in respect of
such additional Pledged Interests.  Each Grantor hereby authorizes the
Administrative Agent to attach each such pledge amendment to this Agreement and
agrees that all Pledged Interests listed on any such supplement delivered to the
Administrative Agent shall for all purposes hereunder be considered Collateral;

(ii)
If such Pledgor shall become entitled to receive or shall receive any Capital
Stock, certificate (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, or any other property
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Pledged Interests, or otherwise in respect thereof, such Pledgor shall
accept the same as the agent of the Administrative Agent, hold the same in trust
for the Administrative Agent and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Pledgor
to the Administrative Agent, if required, together with an undated instrument of
transfer or assignment covering such certificate duly executed in blank by such
Pledgor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations.  Any sums paid upon or in
respect of the Pledged Interests upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of such Pledged Interests
or any property shall be distributed upon or with respect to such Pledged
Interests pursuant to the recapitalization or reclassification of the capital of
any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent or as permitted under the Credit Agreement, be
delivered to the Administrative Agent to be held by it hereunder as additional
collateral security for the Obligations.  If any sums of money or property so
paid or distributed in respect of any Pledged Interests shall be received by
such Pledgor, such Pledgor shall, until such money or property is paid or
delivered to the Administrative Agent, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent or as permitted under the
Credit Agreement, hold such money or property in trust for the Administrative
Agent, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations;

(iii)
If any of the Pledged Interests are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, to the extent permitted by
applicable Law and upon the request of the Administrative Agent, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
cause the issuer thereof to execute an Acknowledgment and Consent in the form
attached hereto, execute customary pledge forms or other documents necessary or
reasonably requested to complete the pledge, and give the Administrative Agent
the right to transfer such Pledged Interests under the terms hereof; and

(iv)
The Pledged Interests shall not be (1) credited to a "securities account"
(within the meaning of Section 8-501(a) of the UCC), (2) dealt in or traded on
securities exchanges or securities markets, (3) "investment company securities"
within the meaning of Section 8-103 of the UCC, or (4) otherwise treated as a
"security" for purposes of Article 8 of the UCC of the jurisdiction of
organization of the Issuer of such Pledged Interests unless, the applicable
Pledgor shall have given ten (10) Business Day's prior written notice to the
Administrative Agent of such event and, concurrently with such event, the
applicable Pledgor shall (A) in the case of (1) above, cause such securities
account to be maintained with a securities intermediary that is reasonably
acceptable to the Administrative Agent and deliver a control agreement with
respect to such securities account in form and substance satisfactory to the
Administrative Agent, and (B) in any other case of (2) – (4) above, (x) cause
the Constituent Document of such Issuer to be amended to provide that such
Pledged Interest will be a "security" as defined in and governed by Article 8 of
the Uniform Commercial Code, (y) cause the applicable Issuer to issue
certificates evidencing such Pledged Interests, and (z) satisfy the requirements
of Section 4(a)(ii) above with respect to such Pledged Interests and
certificates.

(b)
Maintenance of Collateral and Perfected Security Interest.

(i)
Each Pledgor shall keep the Collateral owned by it free and clear of all liens,
encumbrances, attachments, security interest pledges and charges, other than in
favor of Administrative Agent and Lenders under this Agreement or Permitted
Encumbrances described in clause (a) of the definition thereof, shall maintain
the security interests of the Administrative Agent created by this Agreement as
perfected security interests having at least the priority described in Section
3(b)(iv), and shall defend such security interests against the claims and
demands of all Persons whomsoever (other than a holder of a Permitted
Encumbrances described in clause (a) of the definition thereof), subject to the
rights of such Pledgor under the Credit Agreement to dispose of the Collateral,
in each case, at its own cost and expense;

(ii)
Except as permitted by the Credit Agreement, such Pledgor shall not sell,
transfer, or otherwise dispose of the Collateral owned by it or any interest
therein to any other Person.  If any Collateral, or any part thereof, is sold,
transferred or otherwise disposed of in violation of this Section 4(b)(ii), the
security interest of the Administrative Agent shall continue in the Collateral
notwithstanding such sale, transfer or other disposition, and such Pledgor will
deliver any proceeds thereof to the Administrative Agent to be held as
Collateral hereunder (it is acknowledged and agreed that the delivery of any
such proceeds shall not be deemed a waiver of any Event of Default arising as a
result of the sale, transfer or other disposal of the Collateral in violation of
this Section 4(b)(ii));

(iii)
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any promissory note, other instrument or chattel paper,
such note, instrument or chattel paper shall be promptly delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement; and

(iv)
Such Pledgor shall, at such Pledgors own expense, promptly execute all such
instruments, documents and papers, and will do all such acts as Administrative
Agent  may reasonably request from time to time to carry into effect the
provisions and intent of this Agreement including, without limitation, the
providing of notification in connection with book-entry securities or general
intangibles, and the providing of instructions to the issuers of uncertificated
securities, and will do all such other acts as Administrative Agent may request
with respect to the perfection and protection of the pledge and security
interest granted herein and the assignment effected hereby.

(c)
Governing Agreements.

(i)
Such Pledgor shall not, without the prior written consent of Administrative
Agent in each instance, which consent may be withheld, granted, or conditionally
granted, in Administrative Agent's reasonable discretion, vote the Collateral in
which it holds an interest, in favor of or consent to any resolution or action
which, as determined by the Administrative Agent in its reasonable discretion,
does or might:

(1)
impose any restrictions upon the sale, transfer or disposition of the Collateral
other than restrictions, if any, in existence on the date hereof or on the date
such Pledged Interests become subject to this Agreement, the application of
which is waived to the full satisfaction of Administrative Agent as to the
Collateral; or

(2)
result in the issuance of any additional interest in any Issuer, or of any class
of security, which issuance might adversely affect the value of the Collateral;
or

(3)
vest additional powers, privileges, preferences or priorities to any other class
of interest in any Issuer to the detriment of the value of or rights accruing to
the Collateral; or

(4)
result in an involuntary lien or encumbrance being placed upon or attaching to
any of the Collateral which lien or encumbrance is not discharged within thirty
(30) days; or

(5)
materially and adversely affect the validity, perfection or priority of the
Administrative Agent's security interest in the Collateral or could otherwise
reasonably be expected to have a Material Adverse Effect;

(ii)
Such Pledgor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other agreement or understanding (collectively, the "Pledged
Collateral Agreements") related to the Collateral to which it is a party and
shall enforce all of its rights thereunder; and

(iii)
Such Pledgor shall not itself or on behalf of any Issuer or the Borrower take
any action or refrain from taking any action which would cause or result in a
violation of any provisions of the Loan Documents.

5.
Payments on Account of Collateral.

(a)
Unless an Event of Default shall have occurred and be continuing, each Pledgor
shall be permitted to receive all Distributions paid in respect of its
Collateral to the extent permitted under the Credit Agreement.  Upon the
occurrence and during the continuance of any Event of Default (unless
Administrative Agent and Lenders have waived such Event of Default by written
instrument signed by a duly authorized officer of Administrative Agent), all
Distributions due on account of the Collateral, whether or not such payments are
ordinary and regular cash distributions, shall be paid to Administrative Agent
or, at Administrative Agent's option, to Administrative Agent's nominee.  If an
Event of Default shall have occurred and be continuing, all Distributions
received by any Pledgor consisting of cash, checks, and other near-cash items
shall be held by such Pledgor in trust for the Administrative Agent, segregated
from other funds of such Pledgor, and shall, forthwith upon receipt by such
Pledgor, be turned over to the Administrative Agent in the exact form received
by such Pledgor (duly indorsed by such Pledgor to the Administrative Agent, if
required).

(b)
Each Pledgor hereby authorizes and instructs each Issuer that is the issuer of
any Pledged Interests pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor, and such Pledgor agrees that each Issuer
shall be fully protected in so complying, and (ii) upon the occurrence and
during the continuance of an Event of Default,  pay any dividends or other
payments with respect to the Collateral directly to the Administrative Agent.

6.
Voting Rights.

(a)
Except during the continuance of an Event of Default, each Pledgor may exercise
all Voting Rights subject to the terms of this Agreement. Upon the occurrence
and during the continuance of an Event of Default, all rights of each Pledgor to
exercise such Voting Rights shall cease and the Administrative Agent shall have
the right to exercise, in person or by its nominees or proxies, all such Voting
Rights assigned to it hereunder and the Administrative Agent shall exercise such
Voting Rights in such manner as the Administrative Agent in its sole discretion
shall deem to be in the Administrative Agent's best interests (subject to the
terms of this Agreement and the other Loan Documents and also provided that the
Administrative Agent shall be liable for its gross negligence, bad faith and
willful misconduct). Upon the occurrence and during the continuance of an Event
of Default, each Pledgor shall effect the directions of the Administrative Agent
in connection with any such exercise in accordance with this Agreement.

(b)
In connection with the Administrative Agent's exercise of the Voting Rights, the
Pledgors shall cause each Issuer to rely on a notice from the Administrative
Agent stating that an Event of Default has occurred and is continuing under the
Credit Agreement, in which event no further direction from any Pledgor shall be
required to effect the assignment of Voting Rights hereunder from such Pledgor
to the Administrative Agent, and such Issuer shall immediately permit the
Administrative Agent to exercise all of the Voting Rights in respect of the
business and affairs of such Issuer. If the applicable Event of Default is no
longer continuing, such Pledgor shall again automatically have all of the rights
to exercise the Voting Rights and the Administrative Agent promptly shall so
notify such Pledgor and the applicable Issuer in writing in confirmation
thereof.

(c)
Solely with respect to any action, decision, determination or election by any
Issuer, Pledgor, or any of their respective partners or members that any of
their membership interests or other equity interests constituting Collateral, as
applicable, be, or cease to be, a "security" as defined in and governed by
Article 8 of the Uniform Commercial Code, and all other matters related to any
such action, decision, determination or election (collectively, the "Article 8
Matters"), each Pledgor hereby irrevocably grants and appoints the
Administrative Agent, from the date of this Agreement until the termination of
this Agreement in accordance with its terms, as such Pledgor's true and lawful
proxy, for and in such Pledgor's name, place and stead to vote the Pledged
Interests, whether directly or indirectly, beneficially or of record, now owned
or hereafter acquired, with respect to such Article 8 Matters. The proxy granted
and appointed in this Section 6(c) shall include the right to sign such
Pledgor's name (as a member) to any consent, certificate or other document
relating to an Article 8 Matter and the Pledged Interests that applicable law
may permit or require, to cause the Pledges Interests to be voted in accordance
with the preceding sentence. Each Pledgor hereby represents and warrants that
there are no other proxies and powers of attorney with respect to an Article 8
Matter and the Pledged Interests that such Pledgor may have granted or appointed
that are still in effect. Other than as required herein for the benefit of the
Administrative Agent, each Pledgor will not give a subsequent proxy or power of
attorney or enter into any other voting agreement with respect to the Pledged
Interests with respect to any Article 8 Matter and any attempt to do so with
respect to an Article 8 Matter shall be void and of no effect. The proxies and
powers granted by the each Pledgor pursuant to this Agreement are coupled with
an interest and are given to secure the performance of such Pledgor's
obligations.

7.
Rights After Event of Default.

(a)
Upon the occurrence and during the continuance of any Event of Default (unless
Administrative Agent has waived such Event of Default by written instrument
signed by a duly authorized officer of Administrative Agent), Administrative
Agent shall have all of the rights and remedies of a secured party upon default
under the Uniform Commercial Code as adopted in the State of New York, (as
amended and in effect from time to time, the "UCC") in addition to which
Administrative Agent may sell or otherwise dispose of the Collateral and/or
enforce and collect the Collateral for application towards (but not necessarily
in complete satisfaction of) the Obligations  in accordance with the provisions
of the Credit Agreement.  Without limitation to the foregoing, upon the
occurrence of during the continuance of an Event of Default, (i) the
Administrative Agent shall have the right (A) to endorse, assign or otherwise
transfer to or to register in the name of the Administrative Agent or any of its
nominees or endorse for negotiation any or all of the Collateral, without any
indication that such Collateral is subject to the security interest hereunder,
(B) to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Collateral of each Pledgor and make application thereof to the
Obligations in the order set forth in the Credit Agreement, (C) to exchange
uncertificated Pledged Interests for certificated Pledged Interests and to
exchange certificated Pledged Interests for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer that is the issuer of such
Pledged Interests), and (D) if requested by the Administrative Agent, to be (or
have its nominee or assignee be) admitted by each Issuer as a member or limited
partner of such limited liability company or partnership, and (ii) each Pledgor
shall, if requested by the Administrative Agent, promptly execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all such
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request (including stock powers
registering any Pledged Interests in the name of the Administrative Agent or its
nominee), and the Administrative Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to any Pledged Interests
at any meeting of shareholders of the relevant issuer or otherwise and (B) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to any Pledged Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of any Pledged Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by a Pledgor or the Administrative Agent of any right, privilege or
option pertaining to such Pledged Interests, and in connection therewith, the
right to deposit and deliver any and all of such Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to the Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(b)
Each Pledgor and Borrower shall remain liable to Administrative Agent for any
deficiency remaining following such application.

(c)
Unless any Collateral threatens to decline speedily in value, or is of a type
customarily sold on a recognized market (in which event Administrative Agent
shall give Pledgors such notice as may be practicable under the circumstances),
Administrative Agent shall give Pledgors at least the greater of the minimum
notice required by law, or ten (10) days, prior written notice of the date, time
and place of any public sale thereof, or of the time after which any private
sale or any other intended disposition is to be made.

(d)
Each Pledgor acknowledges that, notwithstanding anything contained herein to the
contrary, any exercise by Administrative Agent of Administrative Agent's and any
Lender's rights upon the occurrence and during the continuance of an Event of
Default will be subject to compliance by Administrative Agent and Lenders with
the applicable statutes, regulations, ordinances, directives and orders of any
federal, state, municipal or other governmental authority.  Administrative Agent
in its sole discretion at any such sale or in connection with any such
disposition may restrict the prospective bidders or purchasers as to their
number, nature of business, investment intention, or otherwise, including,
without limitation a requirement that the persons making such purchases
represent and agree to the satisfaction of Administrative Agent that they are
purchasing the Collateral, or some portion thereof, for their own account, for
investment and not with a view towards the distribution or a sale thereof, or
that they otherwise fall within some lawful exemption from registration under
applicable laws.

(e)
The proceeds of any collection or of any sale or disposition of any Collateral,
or any portion thereof, held pursuant to this Agreement shall be applied towards
the Obligations in such order and manner as Administrative Agent determines in
its sole discretion.  Pledgors and Borrower shall remain liable to
Administrative Agent and the Lenders for any deficiency remaining following such
application.

(f)
The Administrative Agent may buy or otherwise acquire any part or all of the
Collateral at any public sale or other disposition and if any part or all of the
Collateral is of a type customarily sold or otherwise disposed of in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Administrative Agent may buy or otherwise acquire
at private sale or other disposition and may make payments thereof by any
means.  The Administrative Agent may apply the cash proceeds actually received
from any sale or other disposition to the reasonable expenses of retaking,
holding, preparing for sale, selling and the like, to reasonable attorneys'
fees, travel and all other expenses which may be incurred by the Administrative
Agent in attempting to collect the Obligations or to enforce this Agreement or
in the prosecution or defense of any action or proceeding related to the subject
matter of this Agreement, and then to the Obligations pursuant to the Credit
Agreement.  Only after such applications, and after payment by the
Administrative Agent of any amount required by §9-608(a)(1)(C) or §9-615(a)(3)
of the UCC, need the Administrative Agent account to the applicable Pledgor for
any surplus.

(g)
Each Pledgor recognizes that the Administrative Agent may be unable to effect a
public sale or other disposition of the Pledged Interests by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
"Securities Act"), federal banking laws, and other applicable Laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers.  Each Pledgor agrees that any such private sales may be at prices
and other terms less favorable to the seller than if sold at public sales and
that such private sales shall not by reason thereof be deemed not to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Interests for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act, or such other federal
banking or other applicable Laws, even if the applicable Issuer would agree to
do so.  Subject to the foregoing, the Administrative Agent agrees that any sale
of the Pledged Interests shall be made in a commercially reasonable manner, and
each Pledgor agrees to use its best efforts to cause the issuers of the Pledged
Interests contemplated to be sold, to execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all at such
Pledgor's expense, all such instruments and documents, and to do or cause to be
done all such other acts and things as may be necessary or, in the reasonable
opinion of the Administrative Agent, advisable to exempt such Pledged Interests
from registration under the provisions of the Securities Act, and to make all
amendments to such instruments and documents which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Pledgor further
agrees to use its best efforts to cause such issuer or issuers to comply with
the provisions of the securities or "Blue Sky" laws of any jurisdiction which
the Administrative Agent shall designate and, if required, to cause such issuer
or issuers to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of §11(a) of the Securities Act.

(h)
Each Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make any sales of any portion or all of
the Pledged Interests pursuant to this Section 7 valid and binding and in
compliance with any and all applicable Laws (including, without limitation, the
Securities Act, the Securities Exchange Act of 1934, as amended, the rules and
regulations of the Securities and Exchange Commission applicable thereto and all
applicable state securities or "Blue Sky" laws), regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Pledgor's expense.  Each Pledgor further
agrees that a breach of any of the covenants contained in this Section 7 will
cause irreparable injury to the Administrative Agent and the Secured Parties,
that the Administrative Agent and the Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, agrees that each and every
covenant contained in this Section 7 shall be specifically enforceable against
such Pledgor by the Administrative Agent and each Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants.

8.
Actions By Administrative Agent.  Each Pledgor hereby designates Administrative
Agent, or any agent designated by Administrative Agent, as the attorney-in-fact
of such Pledgor to: (a) endorse in favor of Administrative Agent any of the
Collateral; (b) upon the occurrence and during the continuance of an Event of
Default, cause the transfer of any of the Collateral in such name as
Administrative Agent may from time to time determine; (c) renew, extend or roll
over any Collateral; and (d) upon the occurrence and during the continuance of
an Event of Default, make, demand and initiate actions to enforce any of the
Collateral or rights therein.  Administrative Agent may take such action with
respect to the Collateral as Administrative Agent may reasonably determine to be
necessary to protect and preserve its interest in the Collateral. 
Administrative Agent shall also have and may exercise at any time all rights,
remedies, powers, privileges and discretions of each Pledgor with respect to and
under the Collateral; provided, however, Administrative Agent shall have no
right to exercise any Voting Rights except in accordance with Section 6 hereof. 
Except as provided herein, all of the rights, remedies, powers, privileges and
discretions included in this Section 8, other than Voting Rights, may be
exercised by Administrative Agent whether or not the Obligations are then due
and whether or not an Event of Default has occurred.  The within designation and
grant of power of attorney is coupled with an interest, is irrevocable until
this Agreement is terminated by a written instrument executed by a duly
authorized officer of Administrative Agent.  The power of attorney shall not be
affected by subsequent disability or incapacity of any Pledgor.  Administrative
Agent and Lenders shall not be liable for any act or omission to act pursuant to
this Section 8, except for any act or omission to act which is in actual bad
faith or constituting the gross negligence of such party.

9.
Rights and Remedies.  The rights, remedies, powers, privileges and discretions
of Administrative Agent and the Lenders hereunder (hereinafter, the "Rights and
Remedies") shall be cumulative and not exclusive of any rights, remedies,
powers, privileges or discretions which it may otherwise have.  No delay or
omission by Administrative Agent or Lenders in exercising or enforcing any of
the rights and remedies shall operate as, or constitute, a waiver thereof.  No
waiver by Administrative Agent or any Lender of any Default or any Event of
Default or of any default under any other agreement shall operate as a waiver of
any other default hereunder or under any other of the Loan Documents.  No
exercise of any of the Rights and Remedies and no other agreement or transaction
of whatever nature entered into between Administrative Agent, any Lender and
Pledgor at any time shall preclude any other exercise of the Rights and
Remedies.  No waiver by Administrative Agent of any of the Rights and Remedies
on any one occasion shall be deemed a waiver on any subsequent occasion nor
shall it be deemed a continuing waiver.  All of the Rights and Remedies and all
of Administrative Agent and Lender's rights, remedies, powers, privileges and
discretions under any other agreement or transaction are cumulative and not
alternative or exclusive and may be exercised by Administrative Agent and
Lenders at such time or times in such order of preference as Administrative
Agent in its sole and absolute discretion may determine.

10.
Pledgor's Consent and Waivers.

(a)
Each Pledgor agrees that Administrative Agent may enforce its rights as against
such Pledgor, the Collateral, or as against any other party liable for the
Obligations, or as against any other collateral given for any of the
Obligations, in any order or in such combination as Administrative Agent may in
its sole discretion determine, and each Pledgor hereby expressly waives all
suretyship defenses and defenses in the nature thereof, agrees to the release or
substitution of any collateral hereunder or otherwise, and consents to each and
all of the terms, provisions and conditions of the other Loan Documents.  Each
Pledgor further: (a) waives presentment, demand, notice and protest with respect
to the Obligations and the Collateral; (b) waives any delay on the part of
Administrative Agent; (c) assents to any indulgence or waiver which
Administrative Agent may grant or give any other person liable or obliged to
Administrative Agent for or on account of the Obligations; (d) authorizes
Administrative Agent to alter the obligations of any other person liable or
obligated to Administrative Agent for or on account of the Obligations without
notice to or further consent from such Pledgor; (e) agrees that no release of
any property securing the Obligations shall affect the rights of Administrative
Agent with respect to the Collateral hereunder which is not so released; and (f)
to the fullest extent that it is not unlawful to do so, waives the right to
notice and/or hearing, if it might otherwise be entitled thereto, prior to
Administrative Agent's exercising the Rights and Remedies upon an Event of
Default.

(b)
All rights of the Administrative Agent hereunder, the grant of a security
interest in the Collateral and all obligations of each Pledgor hereunder, shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Note or any other agreement or
instrument, (c) any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to or departure from any
guarantee, for all or any of the Obligations, or (d) any other circumstance
which might otherwise constitute a defense available to (other than the defense
of indefeasible payment), or a discharge of, each Pledgor in respect of the
Obligation or in respect of this Agreement.

(c)
Each Pledgor irrevocably waives any and all of its rights under those provisions
of the operating or partnership agreements of each Issuer that (a) prohibit,
restrict, condition or otherwise affect the grant hereunder of any lien on any
of the Collateral or any enforcement action which may be taken in respect of any
such lien or (b) otherwise conflict with the terms of this Agreement.  To the
extent that this provision is inconsistent with the terms of the operating or
partnership agreement of any such Issuer, such operating or partnership
agreement shall be deemed to be amended so as to be consistent with the terms of
this Section 10.  Each Pledgor of any Pledged Interests hereby irrevocably
consents to the Administrative Agent or its nominee becoming a member of such
limited liability company or partnership (including any management rights
appurtenant thereto) upon an exercise of remedies pursuant to Section 7 hereof.

11.
Administrative Agent May Assign.  Each Pledgor agrees that upon any sale or
transfer by Administrative Agent or Lenders of the Loan Documents and the
indebtedness evidenced thereby, Administrative Agent may deliver to the
purchaser or transferee the Collateral, who shall thereupon become vested with
all powers and rights given to Administrative Agent in respect thereto, and
Administrative Agent shall be thereafter forever relieved and fully discharged
from any liability or responsibility in connection therewith.

12.
Limits on Administrative Agent's Duties.  Administrative Agent shall have no
duty as to the collection or protection of the Collateral, or any portion
thereof, or any income or distribution thereon, beyond the safe custody of such
of the Collateral as may come into the actual possession of Administrative
Agent, and Administrative Agent shall have no duty as to the preservation of
rights against prior parties or any other rights pertaining thereto.

13.
WAIVER OF JURY TRIAL.  EACH PLEDGOR, ADMINISTRATIVE AGENT AND LENDERS MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14.
Financing Statements; Other Documents.  This Agreement constitutes an
authenticated record, and each Pledgor hereby authorizes the Administrative
Agent to file one or more UCC-1 financing statements, continuation statements
and/or other documents with respect to the Collateral, without the signature of
any Pledgor, and in such filing offices as the Administrative Agent shall deem
reasonably appropriate.  Each Pledgor agrees to deliver any other document or
instrument, which the Administrative Agent may reasonably request in connection
with the administration and enforcement of this Agreement or with respect to the
Collateral for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.

15.
Termination.  Upon the payment in full of the Obligations (other than unasserted
contingent indemnity obligations) or upon any disposition of any of the
Collateral permitted by the Credit Agreement, the security created in the
Collateral granted to the Administrative Agent as provided for herein shall be
automatically released without any further notice or other formality.  However,
such release by the Administrative Agent shall not be deemed to terminate or
release each Pledgor from any obligation or liability under this Agreement,
which specifically by its terms survives the payment in full of the Obligation. 
Upon any release of the security provided for herein, the Administrative Agent
shall, upon request and at the Pledgors' sole cost and expense, execute and
deliver any documentation and take any such other requested action in order to
demonstrate or evidence such release.

16.
Miscellaneous.

(a)
Administrative Agent's and Lenders' Rights and Remedies may be exercised without
resort to or regard to any other source of satisfaction of the Obligations.

(b)
All of the agreements, obligations, undertakings, representations and warranties
herein made by the Pledgors shall inure to the benefit of Administrative Agent
and Lenders and their respective successors and assigns and shall bind each
Pledgor and its successors and assigns; provided that no Pledgor shall have any
right to (a) assign this Agreement or any interest herein, or (b) assign any
interest in the Collateral or any part thereof, or otherwise pledge, encumber or
grant any option with respect to the Collateral or any part thereof, or any cash
or property held by each Pledgor as Collateral under this Agreement unless as
expressly permitted under the Credit Agreement.  The rights of the
Administrative Agent under this Agreement shall automatically be transferred to
any transferee to whom the Administrative Agent transfers the Credit Agreement
and other Loan Documents pursuant to the terms thereof.

(c)
Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be
delivered in accordance with the provisions of Section 9.01 of the Credit
Agreement.

(d)
This Agreement and all other Loan Documents executed in connection herewith
incorporate all discussions and negotiations between Pledgors and Administrative
Agent concerning the matters included herein and in such other instruments.  No
such discussions or negotiations shall limit, modify or otherwise affect the
provisions hereof.  No modification, amendment or waiver of any provisions of
this Agreement or of any provision of any other agreement between the Pledgors
and Administrative Agent shall be effective unless executed in writing by the
party to be charged with such modification, amendment and waiver and, if such
party be Administrative Agent, then by a duly authorized officer thereof.

(e)
This Agreement and all other documents in Administrative Agent's possession
which relate to the Obligations may be reproduced by Administrative Agent by any
photographic, photostatic microfilm, microcard, miniature photographic,
xerographic or similar process and, with the exception of instruments
constituting the Collateral, Administrative Agent may destroy the original from
which any document was so reproduced.  Any such reproduction shall be admissible
in evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business) and any enlargement,
facsimile or further reproduction shall be likewise admissible in evidence.

(f)
Captions in this Agreement are intended solely for convenience and shall not
have any effect on the meaning or interest of any provisions hereof.

(g)
Each provision hereof shall be enforceable to the fullest extent not prohibited
by applicable law.  The invalidity and unenforceability of any provision(s)
hereof shall not impair or affect any other provision(s) hereof which are valid
and enforceable.

(h)
This Agreement may be executed in several counterparts, each of which when
executed and delivered is an original, but all of which together shall
constitute one instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart which is
executed by the party against whom enforcement of such agreement is sought.

(I)
THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN HEREIN, AND ANY DISPUTES ARISING
FROM THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(j)
The provisions of Section 9.09 of the Credit Agreement are hereby incorporated
by reference with the same force and effect as if fully set forth herein.

 [Signature Pages Follow.]

--------------------------------------------------------------------------------



This Equity Interests Pledge and Security Agreement has been executed and
delivered as an instrument under seal as of the date first written above.

 
PLEDGORS:
 
 
MVP REAL ESTATE HOLDINGS, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title:  Manager
 
 
 
MVP REIT II OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
 
By: MVP REIT II, INC., a Maryland corporation, its General Partner
 
By: ________________________
Name: Michael Shustek
Title:  Chief Executive Officer
     
CHAPMAN PROPERTIES, LLC,
a Tennessee limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title:  Manager
 
 
 
MVP ACQUISITIONS, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title:  Manager

ADMINISTRATIVE AGENT:
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent


By: ___________________________
Name:
Title:





[Signature Page to Equity Interests Pledge]

--------------------------------------------------------------------------------

SCHEDULE I


Pledgors and Issuers


Pledgor
Issuer
Corporate Form
Jurisdiction of Organization
Percentage Owned
MVP REIT II Operating Partnership, LP
MVP St. Paul Holiday Garage, LLC
LLC
Delaware
100%
MVP REIT II Operating Partnership, LP
MVP St. Louis Washington, LLC
LLC
Delaware
100%
MVP Real Estate Holdings, LLC
MVP Milwaukee Wells LLC
LLC
Nevada
100%
MVP Real Estate Holdings, LLC
MVP Milwaukee Arena Lot, LLC
LLC
Delaware
100%
MVP Real Estate Holdings, LLC
MVP Denver 1935 Sherman, LLC
LLC
Nevada
76%
MVP REIT II Operating Partnership, LP
MVP Denver 1935 Sherman, LLC
LLC
Nevada
24%
MVP Real Estate Holdings, LLC
MVP Denver Sherman, LLC
LLC
Nevada
100%
MVP Acquisitions, LLC
Chapman Properties, LLC
LLC
Tennessee
100%
Chapman Properties, LLC
White Front Garage Partners, LLC
LLC
Tennessee
100%






--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND CONSENT
The undersigned, each an Issuer as referred to in the Equity Interests Pledge
and Security Agreement of even date herewith between the Administrative Agent
(the "Pledge Agreement") and the owner (the "Pledgor") of each Issuer (the
"Pledgee"), hereby acknowledge receipt of a copy thereof, consent to the pledge
of the interests provided for therein, have noted the same on the books and
records of each said Issuer, and agree to be bound thereby and to comply with
the terms thereof insofar as such terms are applicable to it.
Each Issuer also agrees that until receipt of written notice from KeyBank
National Association as Administrative Agent that the Pledge Agreement has been
terminated, it shall:  (a) upon receipt of notice from the Administrative Agent
that an Event of Default as defined in the Pledge Agreement has occurred, pay to
the Administrative Agent all amounts then due and thereafter as they become due
to the Pledgor; (b) upon the receipt of notice from the Administrative Agent
that the Administrative Agent (or any successor or assign of the Administrative
Agent) has become a member or limited partner (as the case may be) as the result
of the exercise by the Administrative Agent of the Administrative Agent's rights
and remedies under the Pledge, admit and recognize the Administrative Agent (or
any such successor and assign of the Administrative Agent) as a member or
limited partner (as provided for the organizational documents of each Issuer),
with the full right to exercise all of the rights of a member, general partner
or a limited partner as the case may be; (c) upon receipt of notice from the
Administrative Agent that an Event of Default as defined in the Pledge Agreement
has occurred, to the extent provided in the Pledge Agreement, comply with the
instructions of the Administrative Agent in connection with the exercise of the
Administrative Agent's rights and remedies as set forth in the Pledge Agreement,
without any further consent from Borrower or any other Person in respect of the
Pledged Collateral.
Each Issuer represents and warrants to the Administrative Agent that, as of the
date hereof, (i) the Pledgor listed in Schedule I to the Pledge Agreement is the
registered owner of the percentage of the limited liability company membership
interests or partnership interests of, and possesses the percentage of the
economic, management and voting rights in, such Issuer set forth on such
Schedule I; (ii) such Issuer has no knowledge of any Lien or other security
interest in the Pledged Interest (other than the Administrative Agent's) that
has not been terminated on or prior to the date hereof; and (iii) the registered
pledgee of the Pledged Interests on the books of such Issuer is KeyBank National
Association, as Administrative Agent, and there is no other pledge currently
registered on the books and records of such Issuer with respect to the Pledged
Interests.
Executed and delivered within the State of New York as an instrument under seal
as of October 5, 2016.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

ISSUERS:
 
MVP MILWAUKEE WELLS LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP DENVER 1935 SHERMAN, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP DENVER SHERMAN, LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP MILWAUKEE ARENA LOT, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP ST. LOUIS WASHINGTON, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
MVP ST. PAUL HOLIDAY GARAGE, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
WHITE FRONT GARAGE PARTNERS, LLC, a Tennessee limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 
 
CHAPMAN PROPERTIES, LLC,
a Tennessee limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: ________________________
Name: Michael Shustek
Title: Manager
 


